Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 12/15/2020. Applicants’ have added new claims 25-54, amended claims 18, 19, 21, 23. Claims 13-17, 20 have been cancelled. Claims 1-12, 18, 19, 21-54 are pending. As to the added new claims 40-42, Applicants’ previously elected carcinoma (tumor type), cancer as the disease to be treated and the species lung cancer, see Response to Restriction Election Requirement (10/19/2020). Since applicant has received an action on the merits for the originally presented invention claims 1-12, 18-19, 21-24, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 40-42 are withdrawn from consideration as being directed to a non-elected invention. Claims 6, 11, 22, 40-42 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03. For the sake of compact prosecution, the examiner discussed proposed amendments with Atty. Tsimaras and the attorney advised that an office action be mailed. 
Applicants’ arguments have been fully considered and the 112(b), 112(a) for prevention and ODP rejections of record are withdrawn. Applicants’ arguments have been fully considered in regards to 112(a) scope of enablement rejection but found not to be persuasive. The arguments are addressed below. Applicants’ amendments necessitated the modified and new rejection(s) presented in this action. Hence, the 
Allowable Subject Matter
Claims 1-5, 7-10, 12, 21, 23-25, 28, 31, 34, 37 are allowed.
				Response to Applicants’ Arguments
	112(a) rejection:	
Applicants’ argue that as explained in pages 1-4 of the specification, “it is well established that COX2, mainly via PGE2, promotes overall growth of tumors and is upregulated and correlates with clinical outcome in a high percentage of common cancers, especially colorectal, gastric, esophageal, pancreatic, breast and ovarian cancer.” Page 1, lines 27-29. “In addition to COX2 and PGE2, also EP receptors, especially EP2 and EP4, are aberrantly over-expressed in multiple types of cancers, especially in gastro-intestinal (GI) cancers and pancreatic cancer. Furthermore, the over-expression of PGE2 and/or EP2 and/or EP4 correlates with diseases progression in some cancer types of oesophageal squamous cell carcinoma; squamous cell carcinoma of the lung; prostate cancer; head and neck squamous cell carcinoma.” Page 2, lines 3-9 (citations omitted). Furthermore, several studies have shown that targeting EP receptors through knockout or antagonists shows promising results for inhibiting the growth and progression of cancer. The antagonistic activity of the claimed scope of compounds for PGE2 receptors EP2 and EP4 is thoroughly demonstrated in Table 16, which spans pages 262-269 of the originally filed specification. Thus, the skilled artisan would have no issues finding that the claims are suitably enabled based on current understanding in the art and the data demonstrated in this case.

In response, it is noted that there are thousands of compounds of formula (I) claimed in claim 1. Applicants in the title and in the specification teach the N-substituted indole derivative compounds as PGE2-modulators. The present invention relates to derivatives of formula (I), and to their use as modulators of the prostaglandin 2 receptors EP2 and/or EP4 (See abstract, [0001], [0023] of printed publication). 
Applicants’ arguments are based on the reasoning that select compounds of the instant application that are shown in Table 16 (1076 compounds) exhibit antagonistic activity for PGE2 receptors EP2 and EP4. However the instant application teaches that certain compounds of formula (I) according to embodiments 1) to 31) exhibit their biological activity as modulators of the prostaglandin 2 receptors EP2 and/or EP4 in a biological environment, (i.e. in the presence of one or more enzymes capable of breaking a covalent bond linked to a carbonyl group such as an amidase, an esterase or any suitable equivalent thereof capable of removing a prodrug group from a carboxylic acid group” (see [1436], printed publication). In other words, as PGE2 modulators, select compounds can function as antagonists of EP2 and EP4 receptor as in Table 16 or can act as agonists or mixed agonist/antagonist of EP2 and EP4 receptor. 
The instant specification describes the nexus or the correlation between EP2 and EP4 activation and specific types of cancers but do not adequately describe the nexus between modulation of the PGE-2 receptor and treatment of cancer conditions as claimed or for modulation of the immune system having tumor in select types of cancers because modulation of a receptor involves antagonism, inhibition, agonism and others. These modulations are sometimes opposite reactions to the same receptor. In other words as per the instant specification the compounds being a modulator, the compounds can be agonists as well. If the compound acts as a PGE-2 agonist the instant specification do not adequately describes how such compound can treat cancers where EP2 and EP4, are aberrantly over-expressed in multiple types of cancers, especially in gastro-intestinal (GI) cancers and pancreatic cancer. Applicants’ claim thousands of compounds and their use in different types of cancers or modulation of the immune system having tumor in select types of cancers. As Applicants describe the claimed compounds are PGE-2 modulators, i.e. they can be antagonist or agonist or a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19, 26-27, 29-30, 32-33, 35-36, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for select compounds of claim 1 and antagonistic activities of select exemplified compounds of claim 1 (Table 16) does not reasonably provide enablement for modulating an immune response in a subject having a tumor or treatment of select cancers comprising administering to a subject in need thereof with all the compounds of formula I. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability or lack thereof in the art, 4) the state of the prior art, 5) the presence or absence of working examples, 6) the amount of direction or guidance present, 7) the relative skill of those in the art and 8) the quantity of experimentation needed.  
(1) The Nature of the Invention and (2) the Breadth of the claims:
The rejected claims are to a method of modulating an immune response in a subject having a tumor, comprising the administration of an effective amount of the compound of formula (I), or of a pharmaceutically acceptable salt thereof; wherein said effective amount reactivates the immune system in the tumor of said subject;  or to a method of treating cancer in a subject comprising the administration of an effective amount of the compound of formula (I)wherein said tumor is a cancer selected from 
Scope of the compounds: The instant claims encompass thousands of compounds with an indole-ethylamino-pyrimidin-4-yl scaffold with a variety of substituents at positions, R1, R2, R3, R4, R5, and Ar1 (see Formula I). The instant compounds are PGE-2 receptor modulators. There is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are structurally different and modulation of the PGE-2 receptor can occur in agonism or antagonism or mixed agonism/antagonism. 
See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art. Receptor activity is generally unpredictable and highly structure specific area. 
Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, ‘the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (GCPA 1970).
(3) The state of the art and (5) The level of predictability in the art:
As per the instant specification, COX2 is overexpressed and plays an important role in carcinogenesis in gastrointestinal cancers [0004], EP receptors, especially EP2 and EP4 are aberrantly overexpressed in gastrointestinal and pancreatic cancer; the overexpression of PGE2 and/or EP2 and/or EP4 correlates with diseases progression in some cancer types such as oesophageal squamous cell carcinoma [0005], In accordance to studies performed with Coxibs, in mice, knockout of either 0022],
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism). 
There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 168 USPG 18 (CGPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by the inhibition of EP2 and/or EP4 receptor, will be treatable with a modulator being an agonist or activates the said receptors.
It is also well known that the biological properties of organic molecules highly depend on the core structure and the substituents of the core structure (also known 
For example, it is known that "seemingly minor modifications of the molecule may result in a profound change in pharmacological response (increase, diminish, completely destroy, or alter the nature of the response). In pursuing analog design and synthesis, it must be recognized that the newly created analogs are different chemical entities from the lead compound. It is not possible to retain all and exactly the same solubility and solvent partition characteristics, chemical reactivity and stability, acid or base strength, and/or in vivo metabolism properties of the lead compound.
(4) The relative skill of those in the art:
The relative skill of those in the pharmaceutical and medical arts is high, requiring advanced education and training.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The present specification discloses the synthesis of compounds of formula I and IC50 values of select compounds of formula I against EP2 and EP4. The instant specification describes a nexus between antagonists of EP2 and EP4 to specific types of cancers. There is no in vitro or in vivo data provided for testing of different types of cancer(s) with the instantly claimed PGE2- modulators. There is no data or evidence to show the modulation of immune response in a subject with tumor that administration of a compound of formula I reactivates the immune system in the tumor of the subject.
(8) The quantity of experimentation necessary:

The instant specification teaches the claimed compounds as PGE2 modulators. It is noted that select compounds can function as antagonists of EP2 and EP4 receptor as in Table 16 or can act as agonists or mixed agonist/antagonist of EP2 and EP4 receptor. The instant specification describes the nexus or the correlation between EP2 and EP4 activation and specific types of cancers but do not adequately describe the nexus between modulation of the PGE-2 receptor and treatment of cancer conditions as claimed or for modulation of the immune system having tumor in select types of cancers because modulation of a receptor involves antagonism, inhibition, agonism and others. These modulations are sometimes opposite reactions to the same receptor. Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation. Particularly, the skilled practitioner would have to test each and every one of compounds as claimed, or at least a subset of each genus that is sufficiently representative of the compounds, to determine treatment efficacy for each disorder claimed to be treated. If efficacy of the drug did not result, the dosage regime would have to be varied, for example by changing the dosage amount or route of administration, until efficacy was achieved. If efficacy in the treatment of the condition was shown with the particular compound, then another compound of formula I would 
Thus, factors such as "sufficient working examples”, "the level of skill in the art” and "predictability”, etc., have been demonstrated to be sufficiently lacking in the use of the invention. In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. Genetech, 108 F, 3d at 1366 states that !1a patent is not a hunting license, it is not a reward for search, but compensation tor its successful conclusion" and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of genera! ideas that may or may not be workable. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims are to a combination therapy comprising a compound according to claim 9 or claim 10, or claim 23, a pharmaceutically acceptable salt thereof, and one or more chemotherapy agents and / or radiotherapy and / or targeted therapy for the treatment of a cancer selected from melanoma; lung cancer, bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, and neuroblastoma. Further claim 24, is wherein the compound is administered with a target therapy. 
	The claims recite a limitation of ‘combination therapy’ and ‘for the treatment of a cancer selected from melanoma; lung cancer, bladder cancer, renal carcinomas, gastro-intestinal cancers, endometrial cancer, ovarian cancer, cervical cancer, and neuroblastoma’. It is not clear whether  the claims are to a composition claim or to a method claim. Is the functional limitation is for intended use? If it is for intended use then the functional language in the claims carries no patentable weight in claims for composition of matter. The intended scope of the claims are not clear. 
Note: For examination purposes, the claims are examined as a combination of a compound of claim 9 or claim 10 or claim 23 with additional agents. It is suggested that Applicants’ delete the intended use. 

					
Conclusion
Applicant's amendment necessitated the modified and new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web- based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627